Citation Nr: 1429824	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO. 12-16 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected major depressive disorder and gastritis with dyspepsia, hiatal hernia and gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1995 to February 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. In that decision, the RO denied service connection for sleep apnea.

The Veteran included the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) in his December 2011 notice of disagreement and the issue was included in the May 2012 statement of the case. However, the Veteran specifically noted on his substantive appeal that he was only appealing the issue of entitlement to service connection for sleep apnea. No substantive appeal as to PTSD was filed during the applicable appellate period. 38 C.F.R. §§ 20.302, 20.1103. As the Veteran did not properly perfect an appeal, the Board finds the issue of entitlement to service connection for PTSD is not on appeal.

The Board remanded the issue on appeal for additional development in November 2013. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran has indicated that he received mental health treatment while in service at Evans Army Hospital at Fort Carson, Colorado. Further, in a March 2014 statement the Veteran indicated that he sought mental health treatment specifically due to difficulties he was having with sleeping while in service. As such, the Veteran's mental health record may be relevant to his claim for service connection for sleep apnea. In-service mental health records are not included with a veteran's service treatment records, but are instead maintained by the military or civilian treating facility. See M21-1MR, Parts III.iii.2.A.1.a, IV.ii.1.D.14.a-b. Thus, the Board finds that the claim must unfortunately be remanded so that the Veteran can be requested to identify the any further facilities at which he was treated in-service, and so that appropriate efforts can be made to obtain the Veteran's mental health records from Evans Army Hospital and any other identified facilities.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any further facilities at which he received mental health treatment while in service. In-service mental health treatment records are maintained by the military or civilian treating facility and are not stored by the Department of Defense. See M21-1MR, Parts III.iii.2.A.1.a, IV.ii.1.D.14.a-b.

2. Make all appropriate efforts to obtain any mental health records from facilities identified by the Veteran, to include any mental health records from Evans Army Hospital at Fort Carson, Colorado.

If, after making reasonable efforts to obtain identified non-Federal records the AOJ is unable to secure same or if after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e). The Veteran must then be given an opportunity to respond.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013). 


